Per Curiam.
The respondent, Irvin Duane Harding, appeals from the order of the district court modifying the original decree of dissolution to transfer custody, care, and control of the minor child of the parties from the respondent to the petitioner. The district court found that there had been a significant change in circumstances since the date of the original decree and that the change in custody was in the best interests of the child.
We have, as required in cases of this nature, reviewed the record de novo to determine whether the district court abused its discretion. Grindle v. Grindle, 226 Neb. 807, 415 N.W.2d 150 (1987).
We find no such abuse. However, we do order that the order of the district court be modified to provide that the respondent not consume any alcoholic beverages prior to or during any periods of visitation.
Affirmed as modified .